Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 1 of 15 PageID #: 632



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

 DIANA MEY,

                       Plaintiff,

               v.                                         CIVIL ACTION NO. 5:19-CV-315
                                                          Judge Bailey

 MEDGUARD ALERT, INC.,
 SAFE HOME SECURITY, INC.,
 LIFEWATCH, INC. and A
 HOLDING GROUP, LLC,

                       Defendants.

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS

        Pending before this Court is Defendants’ Motion to Dismiss the Second Amended

 Complaint for Lack of Subject Matter Jurisdiction and Failure to State a Claim Upon Which

 Relief Can be Granted [Doc. 73], filed March 11,2021. Plaintiff filed a response [Doc. 80]

 to the Motion on March 25, 2021, and defendants filed a reply [Doc. 83] on March 31,

 2021. Accordingly, the Motion is fully briefed and is ripe for decision. For the reasons that

 follow, the Court will deny the Motion.

                                       BACKGROUND

        This case arises out of alleged violations of the Telephone Consumer Protection Act

 (“TCPA”) and the West Virginia Consumer Credit and Protection Act (“WVCCPA”).

 According to the Second Amended Complaint, defendants conducted a common enterprise

 whereby they engaged telemarketers to make unsolicited calls to the plaintiff on telephone

 numbers listed on the Do Not Call Registry. [Doc. 67 at 3—5]. Plaintiff alleges she received


                                               1
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 2 of 15 PageID #: 633



  numerous unsolicited telemarketing calls from each defendant, including one on November

 2, 2015, in which an agent represented he was calling on behalf of Lifewatch, numerous

 calls from the same number, a call on August 22, 2018, with a prerecorded voice message

 from “Sarah from Be Safe At Home,” and one on August 20, 2019, where1 after feigning

 interest in the product/services, plaintiff was transferred to a live agent who represented

 that she was affiliated with Five Diamond Home Security. [Doc. 67 at 6]. Plaintiff alleges

 that Medguard was doing business as “Be Safe at Home” and that a third-party individual

 received a similar call from “Be Safe at Home” before being charged by MedGuard. [Id.].

 Further, plaintiff alleges that Safe Home Security was doing business as “Five Diamond

 Home Security,” and that the agent indicated that the installer for Five Diamond Home

 Security would be Michael Blakeney, who is alleged to be a regional manager for Security

 Systems, Inc., a company doing business as Safe Home Security. [Id. at 7].

        In their memorandum in support of their motion to dismiss, defendants argue, first,

 that in light of the decision in Barr v. Amer. Assn, Of Political Consultants, Inc., 140

 S.Ct. 2335 (2020) (“Ban”), this Court lacks subject matter jurisdiction over the TCPA

 claims in this case. In that case, the Supreme Court found that a 2015 amendment to the

 TCPA which exempted calls seeking collection of debts to the Government was

 unconstitutional. Defendants argue that the statute was unconstitutional and void for a

 five-year period which includes the calls in this case. Defendants argue that footnote 12

 of that opinion, which states that “our decision today does not negate the liability of parties

 who made robocalls covered by the robocall restriction,” is but “pure obiter dicta that is

 ‘unnecessary to the decision in the case’ and thus is not binding.” [Doc. 74 at 15] (citation

 omitted). Second, defendants argue that the WVCCPA claims should be dismissed for

                                               2
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 3 of 15 PageID #: 634



  failure to state a claim because the Second Amended Complaint fails to plead “an

  ascertainable loss, a causal connection or that [plaintiff] met the notice requirement,” all

  of which defendants contend is required under W.Va. Code          §   46A-6F-501. Third, the

  defendants argue that at least one of the alleged calls, which took place November 23,

  2015, must be dismissed because it is outside the WVCCPA’s two-year statute of

  limitations. Finally, defendants request that, if the Court does not dismiss the claims, the

  case should be stayed pending a decision in Facebook, Inc. v. Duguid.

                                     LEGAL STANDARD

  Motion to Dismiss for Lack of Subject Matter Jurisdiction

        A party may move to dismiss an action for lack of subject matter jurisdiction under

  Federal Rule of Civil Procedure 12(b)(1). The burden of proving subject matter jurisdiction

 on a Rule 12(b)(1) motion to dismiss is on the party asserting federal jurisdiction. A trial

 court may consider evidence by affidavit, deposition, or live testimony without converting

 the proceeding to one for summary judgment. Adams v. Bain, 697 F.2d 1213, 1219 (4th

 Cir 1982); Mims v. Kemp, 516 F.2d 21(4th Cir. 1975). Because the court’s very power

 to hear the case is at issue in a Rule 12(b)(1) motion, the trial court is free to weigh the

 evidence to determine the existence of its jurisdiction.       No presumptive truthfulness

 attaches to the plaintiffs allegations, and the existence of disputed material facts will not

 preclude the trial court from evaluating for itself the merits of jurisdictional claims. See

 Materson v. Stokes, 166 F.R.D. 368, 371 (E.D. Va. 1996). Whenever it appears by

 suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter,

 the court shall dismiss the action. See Fed. R. Civ. P. 12(h)(3).



                                               3
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 4 of 15 PageID #: 635



  Motion to Dismiss for Failure to State a Claim

         A complaint must be dismissed if it does not allege “enough facts to state a claim

  to relief that is plausible on its face.” Bell At!. Corp. v. Twombly, 550      u.s.   544, 570

  (2007); see also Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (applying the

  Twombly standard and emphasizing the necessity of plausibility). When reviewing a

  motion to dismiss pursuant to Rule 1 2(b)(6) of the Federal Rules of Civil Procedure, the

  Court must assume all of the allegations to be true, must resolve all doubts and inferences

  in favor of the plaintiff, and must view the allegations in a light most favorable to the

  plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999).

         When rendering its decision, the Court should consider only the allegations

  contained in the Complaint, the exhibits to the Complaint, mailers of public record, and

  other similar materials that are subject to judicial notice. Anheuser-Busch, Inc. v.

  Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twombly, the Supreme Court, noted

 that “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief requires

 more than labels and conclusions, and a formulaic recitation of the elements of a cause

 of action will not do       Twombly, 550 U.S. at 555, 570 (upholding the dismissal of a

 complaint where the plaintiffs did not “nudge[J their claims across the line from conceivable

 to plausible.”).

        This Court is well aware that “[m]ailers outside of the pleadings are generally not

 considered in ruling on a Rule 12 Motion.” Williams v. Branker, 462 F. App’x 348, 352

 (4th Cir. 2012). “Ordinarily, a court may not consider any documents that are outside of

 the Complaint, or not expressly incorporated therein, unless the motion is converted into


                                                4
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 5 of 15 PageID #: 636



  one for summary judgment.” Witthohn       it.   Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir.

 2006). However1 the Court may rely on extrinsic evidence if the documents are central to

 a plaintiff’s claim or are sufficiently referred to in the Complaint. Id. at 396—97.

                                          ANALYSIS

        First, the Court turns to defendants’ argument that the Court lacks jurisdiction over

 the TCPA claims. This Court recently dealt with the same arguments regarding the impact

 of Barrin Mey v. John Doe Defendant let al, Civ. A. No. 5:19-CV-237 [Doc. 126], (N.D.

 W.Va. April 23, 2021):

               Certain defendants contend that Count I of plaintiffs Second

        Amended Complaint should be dismissed under Federal Rule of Civil

        Procedure 12(b)(1), because this Court lacks subject matter jurisdiction, in

        that § 227(b)(1 )(A) of the TCPA was unconstitutional during the time the calls

        on which plaintiff rests her claims were made.

               In Barr v. Amer. Assn. Of Political Consultants, Inc., 140 S.Ct.

        2335 (2020) (“Barr”), the Supreme Court, in a fractured decision, held that

        the 2015 amendment to the TCPA exempting calls seeking collection of

        debts to the Government was unconstitutional.

               While the district courts are split on the issue of whether Barr has any

        effect on the liability of calls other than Government collection calls, the

        weight of authority appears to be to the effect that those calls and callers are

        unaffected by Barr.

               In Barr, “Justice Kavanaugh, joined by the Chief Justice and Justice



                                                  5
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 6 of 15 PageID #: 637



       Alito, concluded in Paris I and that this amendment was unconstitutional

       because it favored debt-collection speech over political or other speech in

       violation of the First Amendment. 140 S.Ct. at 2342—48. In Part Ill, these

       three Justices concluded that the 2015 amendment should be severed

       leaving the bulk of the TCPA intact. Id. at 2348—56. Justice Sotomayor, who

       concurred, would have based Parts I and II on a different ground (applying

       intermediate as opposed to strict scrutiny to the speech) but concurred in the

       conclusion and in Part Ill with respect to severability.         Id. at 2356—57.

       Justices Breyer, Ginsburg and Kagan, who dissented in part, disagreed that

       the amendment violated the First Amendment, but ultimately concurred with

       Part Ill finding the amendment severable. Id. at 2357—63. Justices Gorsuch

       and Thomas agreed with Parts I and II that the amendment was

       unconstitutional but dissented on the issue of severability. Id. at 2363—67.

       Thus, ‘[s]ix Members of the Court          ...   conclude[dJ that Congress ha[d]

       impermissibly favored debt-collection speech over political and other speech

       in violation of the First Amendment’ and ‘[s]even Members of the Court

       conclude[d] that the entire 1991 robocall restriction should not be invalidated,

       but rather that the 2015 government-debt exception must be invalidated and

       severed from the remainder of the statute.’ Id. at 2343.” McCurley v. Royal

       Sea Cruises, Inc., 2021 WL 286164 (S.D. Cal. Jan. 28, 2021).

              As the Court noted, “the general rule is that ‘an unconstitutional

       statutory amendment “is a nullity” and ‘void” when enacted, and for that



                                              6
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 7 of 15 PageID #: 638



       reason has no effect on the original statute.’ AAPC, 140 S.Ct. at 2353

       (quoting Frost v. Corp. Comm’n of OkIa., 278 U.S. 515, 526—27 (1929)).

       If the government debt exception provision was void at its inception in 2015,

       it would have no effect on the pre-2015 text of the statute. Since there are

       no constitutional defects to the pre-2015 text, the statute’s enforceability is

       unaffected by the amendment. The conduct at issue here was not impacted

       by the exception.” Less v. Quest Diagnostics Inc., 2021 WL 266548, at*1

       (N.D. Ohio Jan. 26, 2021) (Zouhary, J.).

              In his decision, Justice Kavanaugh directly addressed the issue,

       stating:

              [Ajithough our decision means the end of the government-debt

              exception, no one should be penalized or held liable for

              making robocalls to collect government debt after the effective

              date of the 2015 government-debt exception and before the

              entry of final judgment by the District Court on remand in this

              case, or such date that the lower courts determine is

              appropriate.... On the other side of the ledger, our decision

              today does not negate the liability of parties who made

              robocalls covered by the robocall restriction.

       140 S.Ct. at 2355, n.12.

              The cases which are relied upon by the defendants dismissed the

       above footnote as dicta.    See Lindenbaum v. Realgy, LLC, 2020 WL



                                             7
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 8 of 15 PageID #: 639



       6361915 (N.D. Ohio Oct. 29, 2020), Creasy v. Charter Comm’ns Inc.,

       2020 WL 5761117 (E.D. La. Sept. 28, 2020) and Hussain v. Sullivan

       Buick-Cadillac-GMC Truck, Inc., 2020 WL 7346536 (M.D. Fla. Dec. 11,

       2020).

                As noted in McCurley, supra:

                Even if it was only dicta, as argued by Defendant, the district

                court is not at liberty to completely ignore this pronouncement.

                See, e.g., United States v. Montero-Camargo, 208 F.3d

                1122, 1133 n.1 7 (9th Cir. 2000) (‘Supreme Court dicta have a

                weight that is greater than ordinary judicial dicta as prophecy

                of what the court might hold; accordingly we do not blandly

                shrug them off because they were not a holding.”) (quotation

                omitted). The Eleventh Circuit articulately explained:

                       We have always believed that when the

                       Founders penned Article Ill’s reference to the

                      judicial power being rested ‘in one Supreme

                       Court and in such inferior Courts’ as Congress

                       may establish, they used ‘superior’ and ‘inferior’

                      as contrasting adjectives, with us being on the

                      short end of the contrast. It would neveroccurto

                       use to tell the Supreme Court that we would

                      decide our cases based on our analysis of its



                                               8
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 9 of 15 PageID #: 640



                    decisions, not its own analysis of them if that

                    analysis had been announced in a case where it

                    was not essential to the result.... Where is dicta,

                    and then there is Supreme Court dicta.

             Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir. 2006)

             (citation omitted). The Eleventh Circuit cites numerous cases

             recognizing that “dicta from the Supreme Court is not

             something to be lightly cast aside.” Id.; see, e.g., Mccoy v.

             Mass. Ins, of Tech., 950 F.2d 13, 19(1st Cir. 1991) (“We think

             that federal appellate courts are bound by the Supreme Court’s

             considered dicta almost as firmly as by the Court’s outright

             holdings, particularly when   ...   a dictum is of recent vintage and

             not enfeebled by any subsequent statement.”); Official

             Comm. Of Unsecured Creditors of Cybergenics Corp. v.

             Chinery, 330 F.3d 548, 561 (3rd Cir. 2003) (en bane)

             (“Although the Committee is doubtless correct that the

             Supreme Court’s dicta are not binding on us, we do not view

             it lightly.”); Wynne v. Town of Great Falls, 376 F.3d 292, 298

             n.3 (4th Cir. 2004) (“[W]ith inferior courts, like ourselves

             carefully considered language of the Supreme Court, even if

             technically   dictum,    generally        must    be    treated   as

             authoritative.”); United States v. Becton, 632 F.2d 1294, 1296



                                                 9
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 10 of 15 PageID #: 641



               n.3 (5th Cir. 1980) (We are not bound by dicta, even of our

               own court.... Dicta of the Supreme Court are, of course,

               another matter.”).

        McCurley, 2021 WL 288164, at *3

               Most telling, in American Assoc. of Political Consultants, Inc. v.

        FCC, 923 F.3d 159 (4th Cir. 2019), the decision which was affirmed by Barr,

        the Court held:

              The Plaintiffs maintain in their appellate submissions that the

              constitutionally flawed debt-collection exemption invalidates

              the entirety of the automated call ban, rendering severance of

              the debt-collection exemption improper.      The Government

              argues, however, that the controlling authorities require a

              severance of the exemption from the automated call ban.

                     For several reasons, we agree with the Government on

              the severance issue. First and foremost, the explicit directives

              of the Supreme Court and Congress strongly support a

              severance of the debt-collection exemption from the

              automated call ban.      Furthermore, the ban can operate

              effectively in the absence of the debt-collection exemption,

              which is clearly an outlier among the statutory exemptions.

                     In circumstances such as these, the Supreme Court has

              recognized that severance is the preferred remedy. As the



                                            10
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 11 of 15 PageID #: 642



              Chief Justice explained in the Court’s NFIB v. Sebelius

              decision, if Congress wants the balance of a statute to stand

              when one aspect is constitutionally flawed, a reviewing court

              “must leave the rest of the [statute] intact. See 567 u.s. 519,

              587 (2012). By severing the flawed portion of a statute, the

              court can limit the impact of its ruling of constitutional infirmity.

              See Ayotte v. Planned Parenthood of N. New Eng., 546

              U.S. 320, 328 (2006); United States v. Under Seal, 819 F.3d

              715, 721—22 (4th Cir. 2016) (recognizing that severance of a

             flawed portion of a statute prevents a court from nullifying too

              much of that enactment). The general rule is thus ‘that partial
                                                                     “




                invalidation [of a statute] is the required course.’ See Free
                                                                         “




             Enter. Fund v. Pub. Co. Accounting Oversight Sd., 561

              u.s. 477, 508(2010) (quoting Brockeft v. Spokane Arcades,

             Inc., 472 u.s. 491, 504(1985)).

                      Complementing the Supreme Court’s strong preference

             for a severance in these circumstances, Congress has

             explicitly mandated that, if a TCPA provision is determined to

             be constitutionally infirm, severance is the appropriate remedy.

             That is, Congress has directed that, if any part of the TCPA “is

             held invalid, the remainder     ...   shall not be affected.” See 47

             u.s.c.   § 608. That severability provision eases our inquiry on


                                               11
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 12 of 15 PageID #: 643



              the severance issue and creates ‘a presumption that Congress

              did not intend the validity of the statute in question to depend

              on the validity of the constitutionally offensive provision.” See

              Alaska Airlines, 480 U.S. at 686 (citing INS v. Chadha, 462

              U.S. 919, 932 (1983)).       As a result, severance of the

              debt-collection exemption from the balance of the automated

              call ban will comply with the explicit directive of Congress and

              with controlling Supreme Court precedent.

                     We are also satisfied that a severance of the

              debt-collection exemption will not undermine the automated

              call ban. For twenty-four years, from 1991 until 2015, the

              automated call ban was “fully operative.” Free Enter. Fund,

              561 U.S. at 509 (citations and internal quotation marks

              omitted). As a result, the Plaintiffs simply cannot show that

              excising the debt-collection exemption will hamperthe function

              of the ban. See Alaska Airlines, 480 U.S. at 686 (explaining

              that only “strong evidence” overcomes presumption created by

              severability clause). In these circumstances, we agree with the

              Government and direct the severance of the debt-collection

              exemption from the balance of the automated call ban.

        Am. Ass’n of Pot Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d

        159, 171 (4th Cir. 2019), aff’d sub nom. Barr v. Am. Ass’n of Pal.



                                             12
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 13 of 15 PageID #: 644



         Consultants, mc, 140 S.Ct. 2335 (2020).

                Those courts which have found the TCPA to be valid with regard to

         non-Government debt calls, even in light of Barr, include McCurley, supra;

         Less v. Quest Diagnostics Inc., 2021 WL 266548 (N.D. Ohio Jan. 26,

         2021); Stoutt v. Travis Credit Union, 2021 WL 99636 (E.D. Cal. Jan. 12,

         2021); Rieker v. Nat’L Car Cure, LLC, 2021 WL 210841 (ND. Fla. Jan. 5,

         2021); Trujillo v. Free Energy Say. Co., LLC, 2020 WL 8184336 (C.D. Cal.

         Dec. 21, 2020); Shen v. Tricolor California Auto Group, LLC, 2020 WL

         7705888 (C.D. Cal. Dec. 17, 2020); Abramson v. Federal Ins. Co., 2020

         WL 7318953 (M.D. FIa. Dec. 11, 2020), Buchanan v. Sullivan, 2020 WL

         6381 563 (D. Neb. Oct. 30, 2020); Schmitt v. AmerAssist AIR Solutions

         Inc., 2020 WL 6135181 (D. Ariz. Oct. 19, 2020); Canady v. Bridgecrest

         Acceptance Corp., 2020 WL 5249263 (D. Adz. Sept. 3, 2020); Komaiko v.

         Baker Techs., Inc., 2020 WL 5104041 (N.D. Cal. Aug. 11, 2020); and

         Burton v. Fundmerica, Inc., 2020 WL 4504303 (0. Neb. Aug. 5, 2020).

                For all the reasons stated above, this Court finds that the TCPA,

         except for the 2015 amendment, remains and remained in full force and

         effect throughout its tenure.

  Mey v. John Doe Defendant let al, Civ. A. No. 5:1 9-CV-237 [Doc. 126 at 20—271, (N.D.

  W.Va. April 23, 2021) (Bailey, J.). This Court finds no reason to deviate from the above

  analysis.

         Second, this Court finds that plaintiff has stated a claim under W.Va. Code



                                            13
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 14 of 15 PageID #: 645




  § 46-6F-502,   which does not require that plaintiff sustain an ascertainable loss of money

  or property or require that plaintiff provide a notice and right to cure. Defendants argue that

  these requirements, set forth in W.Va. Code            §   46A-6-106(a), apply to plaintiff’s claims

  brought under W.Va. Code           §   46-6F-502 by virtue of a reference to the former in

  §   46A-6F-501(8).   §   46A-6F-502(1) provides:

          (1) If a telemarketerviolates the provisions of section five hundred one of this

          article, the consumer has a cause of action to recover actual damages and,

          in addition, a right to recover from the violator a penalty in an amount,

          to be determined by the court, of not less than one hundred dollars nor more

          than three thousand dollars. No action brought pursuant to the provisions of

          this subsection may be brought more than two years after the date upon

          which the violation occurred or the due date of the last scheduled payment

          of the agreement, whichever is later.

  (Emphasis added). The above-emphasized text makes clear that the private cause of

  action created by this section does not require actual damages, in contrast to the private

  cause of action created by § 46A-6-1 06, where it is explicitly required. Nor does this Court

  find defendant’s assertion that these sections are interrelated reason enough to graft the

  notice requirement of      §   46A-6-106(c) onto   §   46A-6F-502. The section referenced by

  defendants makes it an unfair or deceptive practice ‘[tic engage in any ‘unfair methods of

  competition and unfair or deceptive acts or practices’ as specified in        § 46A-6-1 02(f) of this
  code and made unlawful by the provisions of            §   46A-6-102 of this code.” W.Va. Code

  § 46A-6F-501.    But this is only one of nine definitions set forth, the other eight of which do

  not reference article 6.

                                                  14
Case 5:19-cv-00315-JPB-JPM Document 88 Filed 04/27/21 Page 15 of 15 PageID #: 646



         Third, as to the November 23, 2015, call, the parties agree that this call is outside

  the WVCCPA’s statute of limitations. Plaintiff also concedes that she does not seek to

  recover under the WVCCPA for that call, but that “[c]ertain of the calls referenced in the

  Second Amended Complaint are actionable underthe TCPA’s 4-year limitations period and

  merely evidence the origins of subsequent calls that were made within the WVCCPA’s

  2-year limitations period.” [Doc. 80 at 7]. As plaintiff is not seeking to recover under the

  WVCCPA for that call, the Court declines to decide the issue of whether Lifewatch failed

  to seasonably raise the statute of limitations as an affirmative defense.

         Finally, defendants ask this Court to stay this case pending a decision in Facebook,

  Inc. v. Duguid. The day after defendants filed their reply in support of their Motion, that

  case was decided. See Facebook, Inc. v. Duguid, 141 S.Ct. 1163 (2021). Accordingly,

  insofar as the period of the stay would have already ended, defendants request for a stay

  is moot.

                                       CONCLUSION

         Upon consideration of the above, Defendants’ Motion to Dismiss the Second

  Amended Complaint for Lack of Subject Matter Jurisdiction and Failure to State a Claim

  Upon Which Relief Can be Granted [Doc. 73] is hereby DENIED.

         It is so ORDERED.

         DATED: April   27 2021.


                                                   JHNP         TO     IL
                                                   U          TATES DISTRICT JUDGE


                                              15
